81 F.3d 173
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Stanley Charles TOPPING, Plaintiff-Appellant,v.Don LAWSON and Nora Kurtz, Security Sgt., Defendants-Appellees.
No. 95-0359.
United States Court of Appeals, Tenth Circuit.
March 25, 1996.

Before PORFILIO, McKAY, and KELLY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining Appellant's brief and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


3
This is a pro se appeal from a § 1915(d) dismissal of a § 1983 action claiming cruel and unusual punishment.   From the Plaintiff's own pleadings it is clear that this case falls comfortably in that class of disputes over the course of medical treatment and does not remotely allege facts supporting a cruel and unusual punishment claim.  Olson v. Stotts, 9 F.3d 1475, 1477 (10th Cir.1993).


4
The motions for leave to appeal informa pauperis and the production of records are denied.   The appeal is dismissed as legally frivolous pursuant to 28 U.S.C. § 1915(d).


5
DISMISSED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3